 

Exhibit 10.68

 

Execution Version

 

First Amendment to Credit Agreement

 

This First Amendment to Credit Agreement (this “Amendment”) is made and entered
into as of June 30, 2016, by and among SunPower Revolver HoldCo I, LLC, a
Delaware limited liability company (the “Borrower”), MIZUHO BANK, LTD., in its
capacity as Administrative Agent (in such capacity, the “Administrative Agent”),
MIZUHO BANK (USA), in its capacity as Collateral Agent (in such capacity, the
“Collateral Agent”), MIZUHO BANK, LTD. and GOLDMAN SACHS BANK USA, as Issuing
Banks (the “Issuing Banks”), and the financial institutions party hereto as
lenders (the “Lenders”) and the financial institutions party hereto.

 

A.           WHEREAS, reference is made to that certain Credit Agreement, dated
as of May 4, 2016, by and among the Borrower, the Lenders, the Administrative
Agent, the Collateral Agent, the Issuing Banks, and the Lenders (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).

 

B.           WHEREAS, the parties hereto agree to amend the Credit Agreement on
the terms and subject to the conditions of this Amendment.

 

C.           NOW, THEREFORE, for good and valuable consideration, the receipt of
which is hereby acknowledged, the parties agree as follows:

 

Section 1.             Definitions. Capitalized terms used but not defined
herein have the respective meanings assigned thereto, directly or by reference,
in Article 1 of the Credit Agreement.

 

Section 2.             Amendments to the Credit Agreement:

 

(a)          The following definition of “Designated Payor” is hereby added to
Article 1 of the Credit Agreement:

 

““Designated Payor” has the meaning set forth in Section 5.26(a).”

 

(a)           The following definition of “Lender’s Disbursement Period” is
hereby added to Article 1 of the Credit Agreement:

 

““Lender’s Disbursement Period” has the meaning set forth in Section 5.26(b).”

 

(b)          The following definition of “Lender’s Review Period” is hereby
added to Article 1 of the Credit Agreement:

 

““Lender’s Review Period” has the meaning set forth in Section 5.26(b).”

 

(c)           The definition of “Letter of Credit Application” in Article 1 of
the Credit Agreement is hereby deleted and replaced with the following:

 



 

 

 

Execution Version

 

““Letter of Credit Application” means any letter of credit application required
by an Issuing Bank to be delivered by the Borrower prior to the issuance of any
Letter of Credit.”

 

(d)          The definition of “Pledged Stock” set forth in Article 1 of the
Credit Agreement is hereby deleted and replaced with the following:

 

““Pledged Stock” shall have the meaning given to the term “Pledged Collateral”
in the Pledge Agreement.”

 

(e)          The following definition of “Prompt Payment Statute” is hereby
added to Article 1 of the Credit Agreement:

 

““Prompt Payment Statute” has the meaning set forth in Section 5.26(a).”

 

(f)           The following definition of “Reimbursement Obligation” is hereby
added to Article 1 of the Credit Agreement:

 

““Reimbursement Obligation” means any reimbursement the Borrower is required to
make to an Issuing Bank in accordance with the first sentence of Section
2.16(e)(A).

 

(g)          The following definitions in Article 1 of the Credit Agreement are
hereby deleted: (i) “Prepayment Account” and (ii) “Revenue Account”.

 

(h)          Section 2.2(a) of the Credit Agreement is hereby amended by
deleting the following in its entirety: “and in whole multiples of $500,000 in
excess thereof”.

 

(i)           The reference to the following in Section 3.2(w) of the Credit
Agreement is hereby deleted in its entirety: “the Initial Project Construction
Loan Equity Contribution has been previously paid by the Borrower for the
payment of Project Costs related to such Projects”.

 

(j)           Section 3.2(jj) of the Credit Agreement is hereby deleted and
replaced with the following:

 

“(jj) The Administrative Agent shall have received a letter from the Independent
Engineer, in form and substance acceptable to the Administrative Agent,
confirming that the applicable Initial Project Construction Loan Equity
Contribution has been previously paid by the Borrower for the payment of Project
Costs related to such Projects.”

 

(k)           Section 3.3(h) of the Credit Agreement is hereby amended by adding
the following to the end of such Section:

 

“With respect to all Projects located in Arizona, the releases of mechanic’s and
materialmen’s liens that Administrative Agent must receive with each
Construction Loan Notice of Borrowing are conditional lien waivers, in the forms
prescribed by Arizona Revised Statute Sections 33-1008(D)(1) and

 

First Amendment to Credit Agreement (Revolver) 

 



 

 

 

Execution Version

 

33-1008(D)(3), as applicable, for amounts requested in the current Construction
Loan Notice of Borrowing and unconditional lien waivers, in the forms prescribed
by Arizona Revised Statute Sections 33-1008(D)(2) and 33-1008(D)(4), as
applicable, for amounts requested in the previous Construction Loan Notice of
Borrowing”.

 

(l)            Section 3.2 of the Credit Agreement is hereby amended by adding
the following new clause 3.2(nn) at the end of such Section:

 

“(nn)      Prior to any Borrowing in respect of Macy’s San Diego (Mission Viejo
Project Site), delivery by the Borrower to the Administrative Agent of title
reports from the Title Company with respect to such Project Site, which such
reports shall be in form and substance reasonably acceptable to the
Administrative Agent.”

 

(m)          Section 5.12 of the Credit Agreement is hereby amended by deleting
clause (a) thereof and replacing clause (a) with the following: “(a) is an EWG
and/or a QF”.

 

(n)           Section 5.23 of the Credit Agreement is hereby amended by deleting
such section in its entirety and replacing it with the following:

 

“Section 5.23        The Borrower shall (and shall cause each Borrower Party to)
cause each Project to achieve COD on or before the date that is 18 months prior
to the Date Certain for such Project.”

 

(o)           Section 5.26 of the Credit Agreement is hereby amended by deleting
such section in its entirety and replacing it with the following:

 

“Section 5.26        Prompt Payment Requirements.

 

(a)          Compliance with Statute. Borrower Parties shall at all times comply
with the provisions of A.R.S. Sections 32-1129, 32-1129.01, 32-1129.02,
32-1129.03, 32-1129.04, and 32-1129.05 (collectively, the “Prompt Payment
Statute”). The Borrower represents and warrants to the Secured Parties that each
Project Company owning any Project in Arizona is the “Owner” for purposes of the
Prompt Payment Statute. No Secured Party shall be an “Owner” for purposes of the
Prompt Payment Statute and no Secured Party shall be a “third party designated
by Owner as the person responsible for making progress payments on a
Construction Contract” (as the preceding quotation is used in the Prompt Payment
Statute) for any Project located in Arizona (a “Designated Payor”). The Borrower
shall not, and shall cause the Borrower Parties not to, cause or permit any
statements or representations to be made or agreements to be entered into
pursuant to which any Secured Party could reasonably be asserted to be a
Designated Payor.

 

(b)          Lender Not Responsible. The Borrower agrees that no Secured Party
is responsible for compliance with the Prompt Payment Statute, as more
particularly provided in subsection (a) above, and that the Borrower Parties

 

First Amendment to Credit Agreement (Revolver) 

 



 

 

 

Execution Version

 

shall be solely responsible for such compliance. The Borrower Parties’
obligation of compliance with the Prompt Payment Statute shall not in any way
expand the obligations of the Secured Parties hereunder and the Secured Parties
shall at all times retain the right to approve or disapprove advances of the
Construction Loans in accordance with this Agreement regardless of any Borrower
Party’s obligations to any EPC Contractor or any other contractor in respect of
any Project located in Arizona. In no event will any Secured Party have any
liability or obligation to any of the Borrower Parties or any other Person to
approve advances of the Construction Loan or make advances within any time
periods required pursuant to the Prompt Payment Statute, nor will any Secured
Party have any liability or obligation for costs, fees, expenses, or damages of
any nature incurred by any of the Borrower Parties by reason of any failure to
comply with the Prompt Payment Statute. Without limiting the generality of the
foregoing, the Borrower acknowledges, represents and warrants to each Secured
Party that (i) the Borrower Parties have taken into consideration the period of
time within which the Secured Parties have to approve a Construction Loan Notice
of Borrowing (the “Lender’s Review Period”), (ii) the Borrower Parties have
taken into consideration the period of time within which the Secured Parties
have to make advances once the conditions precedent to advances have been
satisfied (“Lender’s Disbursement Period”), and (iii) to the extent that any
Lender’s Review Period or Lender’s Disbursement Period may extend beyond any
period of time required pursuant to the Prompt Payment Statute within which the
Borrower Parties may either approve and certify any billing or estimate (or
within which any billing or estimate may be deemed approved) or make payments to
any applicable EPC Contractor for any Project located in Arizona or any other
contractor in respect of a Project located in Arizona, then the Borrower Parties
will nevertheless comply with the provisions of the Prompt Payment Statute.
Within twenty (20) days of execution of this Amendment, pursuant to
A.R.S. § 32-1129.01(G), the applicable Borrower Party that is the Owner (as
defined in the applicable EPC Agreement) and the EPC Contractor (as defined in
the applicable EPC Agreement) will execute an amendment or change order to the
EPC Agreement that acknowledges and agrees that the EPC Agreement’s (x) billing
cycle, (y) number of specified days within which a billing or estimate must be
certified and approved, and/or (z) number of specified days after certification
and approval of the billing or estimate for the Owner (as defined in the EPC
Agreement) to make payment to the EPC Contractor (as defined in the EPC
Agreement), are an alternative billing cycle, an extended certification and
approval period, and/or an extended payment period, as applicable, in
conformance with the Prompt Payment Statute.

 

(c)           Indemnification. “With respect to any Project located in Arizona,
the Borrower agrees to defend, indemnify and hold the Secured Parties and
Secured Parties’ agents, employees, representatives, directors, officers,
successors and assigns for, from and against any and all claims, damages, loss,
liability, judgments, reasonable costs and expenses arising from or related to
the breach or violation by the Borrower Parties, the applicable EPC Contractor
or any other contractor of the Prompt Payment Statute, the failure by any
Borrower Parties, the applicable EPC Contractor or any

 

First Amendment to Credit Agreement (Revolver) 

 



 

 

 

Execution Version

 

other contractor to pay any Person as and when required under the Prompt Payment
Statute, and/or any suspension or termination by the applicable EPC Contractor,
any other contractor or any subcontractor of the applicable EPC Contract, or
other construction contract or subcontract unless caused solely by one or more
Persons indemnified hereunder. This indemnity will survive the payment and
performance of the applicable Construction Loan”

 

(p)          Section 5.27 of the Credit Agreement is hereby amended by deleting
such section in its entirety and replacing it with the following:

 

“Section 5.27        On the earlier to occur of (a) the next Borrowing date to
occur after the initial Borrowing date and (b) July 29, 2016, the Borrower shall
deliver to the Administrative Agent a written acknowledgement from the Power
Purchaser for the Macy’s San Diego and Walnut Creek Projects, in form and
substance reasonably acceptable to the Administrative Agent, confirming that the
Collateral Agent may be granted a security interest in the Site Lease Agreements
related to such Projects.

 

(q)          Article 6 of the Credit Agreement is hereby amended by adding the
following new Section 6.24:

 

“6.24      Timing of COD. In no event shall COD of a Project occur (i) with
respect to each Small Project, prior to delivery to the Administrative Agent of
the Interconnection Agreement in respect of such Small Project, duly executed by
the parties thereto, including the applicable Interconnector, and otherwise in
form and substance acceptable to the Administrative Agent, and (ii) without (A)
the Borrower having caused the amount on deposit in the Debt Service Reserve
Account sub-account for such Project to equal the then-applicable DSR
Requirement for such Project or (B) a DSR Letter of Credit in an amount equal to
the then applicable DSR Requirement having been issued and being outstanding
with respect to such Project.”

 

(r)           Section 7.3(a) of the Credit Agreement is hereby amended by adding
a reference to “Section 5.23” after the reference to Section 5.7 in Section
7.3(a).

 

(s)          All references to “ECCA Parent Guaranty” in the Credit Agreement
are hereby deleted and replaced with “ECCA Guaranty”.

  

(t)           All references to “Chadbourne & Park LLP” in the Credit Agreement
are hereby deleted and replaced with “Akin Gump Strauss Hauer & Feld LLP”.

 

First Amendment to Credit Agreement (Revolver) 

 



 

 

 

Execution Version

 

Section 3.            Waiver. The parties hereto hereby waive the five (5)
Business Day requirement set forth in Section 2.2(a) and the six (6) Business
Day requirement set forth in Section 3.3(f) solely in respect of the Borrowing
to occur on the date hereof.

 

Section 4.            Effectiveness. This Amendment shall be effective, as of
the date of this Amendment, upon the execution and delivery to Administrative
Agent of counterparts of this Amendment duly executed by the parties hereto.

 

Section 5.            Entire Agreement. This Amendment constitutes the entire
agreement among the parties hereto with respect to the amendments and waivers
dealt with herein. All previous documents, undertakings and agreements, whether
oral, written or otherwise, among the parties hereto with respect to the
amendment and consent in this Amendment, are hereby cancelled and superseded and
shall not affect or modify any of the terms or obligations set forth in this
Amendment. Upon the effectiveness of this Amendment, this Amendment shall be
binding upon and inure to the benefit of the parties hereto.

 

Section 6.             Miscellaneous.

 

(a)          Limited Effect. This Amendment is limited in effect and, except as
specifically set forth above, shall apply only as expressly set forth in this
Amendment and shall not constitute a consent, waiver, modification, approval or
amendment of any other provision of the Credit Agreement or any other Loan
Document. Except as expressly provided for in this Amendment, nothing herein
shall limit in any way the rights and remedies of the Lenders and the other
Secured Parties under the Credit Agreement. The terms and conditions of the
Credit Agreement and the other Loan Documents, as amended and otherwise modified
by this Amendment, remain in full force and effect and are hereby ratified and
affirmed.

 

(b)          Severability. Any provision hereof that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof and without affecting the validity or enforceability
of any provision in any other jurisdiction.

 

(c)          Headings. The headings of various sections of this Amendment are
for convenience of reference only, do not constitute a part hereof and shall not
affect the meaning or construction of any provision hereof.

 

(d)          Incorporation by Reference. Sections 9.11 (Governing Law),
9.13 (Consent to Jurisdiction), and 9.19 (Waiver of Jury Trial) of the Credit
Agreement hereby are incorporated by reference as if fully set forth in this
Amendment mutatis mutandis.

 

(e)          Counterparts and Facsimile or Electronic Mail Execution. This
Amendment may be executed in any number of counterparts, all of which taken
together shall constitute one and the same contract, and any of the parties
hereto may execute this Amendment by signing any such counterpart. Delivery of
an executed counterpart of this Amendment by facsimile or by electronic mail or
other electronic imaging means shall be equally as effective as delivery of an
original executed counterpart of this Amendment.

 

First Amendment to Credit Agreement (Revolver) 

 



 

 

 

Execution Version

 

(f)           Representations and Warranties. The Borrower represents and
warrants to the Secured Parties that, as of the effective date hereof, each
representation and warranty set forth in Article 4 of the Credit Agreement is
true and correct in all material respects as if made on such date (or if such
representation and warranty relates solely as of an earlier date, such
representation and warranty was true and correct in all material respects as of
such earlier date).

 

(g)          Reference to the Credit Agreement. On and after the date of this
Amendment, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” and words of like import referring to the
Credit Agreement, and each reference in the other Loan Documents to “the Credit
Agreement,” “thereunder,” “thereof,” “therein,” and words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement as amended by this Amendment.

 

[SIGNATURE PAGES FOLLOW]

 

First Amendment to Credit Agreement (Revolver) 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first above written. 

 

  SunPower Revolver HoldCo I, LLC         By:   /s/ Scott Piscitello        
Name:  Scott Piscitello   Title:  Vice President





 

[Signature Page to First Amendment to Credit Agreement (Revolver)]

 

 

 

 



  MIZUHO BANK, LTD., as Lender, Administrative Agent and Issuing Bank        
By:   /s/ Christopher Stolarski         Name: Christopher Stolarski   Title:
Managing Director

 



  MIZUHO BANK (USA), as Collateral Agent         By:   /s/ Christopher Stolarski
        Name: Christopher Stolarski   Title: Managing Director

 



  GOLDMAN SACHS BANK USA, as Lender and Issuing Bank         By:   /s/ Anisha
Malhotra         Name: Anisha Malhotra   Title: Authorized Signatory

 

[Signature Page to First Amendment to Credit Agreement (Revolver)]

 



 

 